Per curiam.
In this reciprocal discipline case, the Review Panel issued its Report and Recommendation recommending that Suzanne Marie Himes (State Bar No. 355601) be disbarred following the report of the disciplinary referee in the State of Florida ordering that Himes be disbarred for failure to cease the practice of law after her indefinite suspension from practice in Florida. The State Bar filed a Notice of *233Reciprocal Discipline to which it attached a certified copy of the Florida Order of Disbarment and the uncontested Report of the Referee, in accordance with Rule 9.4 (b), as amended, of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The Notice was mailed to Himes at her official address of record but she did not acknowledge service or file a response. The State Bar attempted personal service, but the sheriff returned the service non est inventus. The State Bar then served Himes by publication in accordance with Bar Rule 4-203.1 (b) (3) (ii) and contemporaneously therewith, mailed the documents to Himes’ address as shown on the State Bar’s membership records. Himes has not filed a response to this reciprocal proceeding.
Decided November 30, 2011.
Paula J. Frederick, General Counsel State Bar, Carmen R. Rafter, Assistant General Counsel State Bar, for State Bar of Georgia.
The Review Panel noted that under Bar Rule 9.4 (b) (3), it shall recommend substantially similar discipline unless it finds that it clearly appears from the face of the record from which the discipline is predicated that certain elements exist that would give the Review Panel discretion to make such other recommendation as it deems appropriate. After a careful review of the Florida opinion and the report of the referee, the disciplinary procedures and a detailed summary of the facts giving rise to disbarment, the Review Panel found that (1) the underlying conduct would result in similar discipline in Georgia, and (2) none of the elements set forth in Bar Rule 9.4 (b) (3) are present that would justify a recommendation of discipline other than that imposed in Florida.
We have reviewed the record and agree that disbarment in Georgia is substantially similar to the discipline imposed in Florida and is the appropriate punishment in this case. Accordingly, it hereby is ordered that the name of Suzanne Marie Himes be removed from the rolls of persons authorized to practice law in the State of Georgia. She is reminded of her duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.